Per Curiam.
The ruling of the three-judge panel confirming the findings of the grievance committee *736appears appropriate from this record. The respondent was denied no constitutional rights by the rejection of the offered evidence of similar action by other attorneys. The misconduct charged and established by the proofs, was a serious breach of the canons of ethics governing the conduct of all practitioners.
The suspension from practice for one year and the assessment of costs to partially reimburse the Bar Association for its expenses in connection with processing these grievances, is affirmed.
T. E. Brennan, C. J., and Dethmers, Kelly, Black, T. M. Kavanagh, Adams, and T. Gr. Kavanagh, JJ., concurred.